339 F.2d 702
Steve MATTHEWS, Appellant,v.GULF & SOUTH AMERICAN STEAMSHIP COMPANY, Inc., Appellee.
No. 21396.
United States Court of Appeals Fifth Circuit.
December 15, 1964.

Bruce C. Waltzer, New Orleans, La., for appellant.
Maurie D. Yager, William E. Wright, New Orleans, La., Terriberry, Rault, Carroll, Yancey, & Farrell, New Orleans, La., of counsel, for appellee.
Before RIVES, Circuit Judges, and CHRISTENBERRY and MORGAN, District Judges.
PER CURIAM.


1
The Appellant here complains of the action of the United States District Court for the Eastern District of Louisiana in dismissing his libel brought against the Appellee for maintenance and cure and unearned wages.


2
We are in agreement with the District Court's ruling that the Appellant's injuries, which arose out of a dispute with a prostitute over the amount to be paid for her services rendered to the Appellant resulted from wilful misbehavior. Accordingly, the Appellant is not entitled to maintenance and cure and unearned wages, and the judgment of the District Court is affirmed.